Title: To Thomas Jefferson from Grand & Cie., 9 May 1789
From: Grand & Cie.
To: Jefferson, Thomas


Paris, 9 May 1789. Grand & Cie. present their compliments and ask that TJ permit them to trouble him with “une affaire assés importante,” concerning which they desire him to obtain information when he arrives in America. For this purpose they enclose a copy of certificate of deposit made with the secretary of the consulate at Philadelphia 14 Sep. 1779 of 149 loan office certificates totalling 230,300 dollars of continental paper money, deposited there by Robert Morris for the account of Messrs. Le Couteulx & Cie., John Holker, and Ferdinand Grand.—Grand & Cie. ask: (1) If the same number and total sum of loan office certificates exist there and under the same conditions stated, these effects having been consumed in the destruction of the consulate by fire soon after their deposit and Congress having ordered their restitution in May 1780; (2) Grand & Cie. representing an interest of £94,000 in the sum of £285,074.4.1. (French) for the purchase in America of loan office certificates for 230,300 dollars as indicated in the state annexed to the certificate of deposit, bearing different dates and amounts, ask if the loan office would separate from these effects so much as would make up the part due to Grand & Cie. or to each of the three parties named so that none would be prejudiced in the division, and also what steps would be necessary to make such a division; (3) Grand & Cie would like to know the current value of these different effects, at what discount it would be possible to negotiate them, on what capital sums interest would be paid, and if and when interest in arrears would be paid; and that “Mrs. Grand & Cie. sont bien honteux de presenter autant de questions importunes à Monsieur Jefferson, mais ils espèrent qu’étant sur les lieux, il pourra sans trop de peine, se faire rendre Compte des objets de ces demandes. Les personnes de Paris interessées dans ces effets du Loan office sont bien impatientes de savoir à quoi  s’en tenir sur un argent dont elles sont privées en capitaux et en Intérèts depuis si longtems.”
